c   .-




             THEAYTORNEYGENERAL
                         OF’ TEXAS



                            July 18, 1962



    Honorable Glendon Roberts        Opinion No.,WW-1386
    County Attorney
    Bandera County                   Re:   Whether independent can-
    ?. 0. Box 446                          didates for the office of
    Bandera, Texas                         County Tax Assessor-
                                           Collector of Bandera County,
                                           which county has less than
                                           10,000 inhabitants, and
                                           which separate office of
                                           Tax Assessor-Collector has
                                           been created by special
                                           election under Art. 1903,
                                           V.C.S., must cornly with
                                           Sec. 3, Art. 13.t i'a,Elec-
                                           tion Code, providing for
                                           an affidavit of intention
    Dear Mr. Roberts:                      to run.
         Your letter requesting an opinion reads in part as follows:
                 "The Commissioners Court of Bandera
              County, Texas, called a special elec-
              tion for May 5, 1962, for the purpose
              of submitting to the qualified property
              tax paying voters of such county the
              question of adding an Assessor-Collector
              of Taxes to the list of authorized county
              officials. At such election the majority
              of the property tax paying voters voted
              in favor of adding such Assessor-Collector
              of Taxes to the list of authorized county
              officials."
         Prior to the special election in Bandera County, held on
    May 5, 1962, the Sheriff of Bandera County was ex-officio Tax
    Assessor-Collector, as provided by Section 16, Art. VIII, Texas
    Constitution. As authorized by Sec. 16a, Art. VIII of such
    Constitution, the Commissioners Court called the special elec-
    tion of May 5, 1962, which resulted in the separation of the
    offices of Sheriff and Tax Assessor-Collector. This office
    held in Opinion No. WW-1292 that whoever was elected as Tax
    Assessor-Collector of Bandera County at the General Election
    of November, 1962, would only serve until December 31, 1964,
    and the Tax Assessor-Collector of Bandera County elected at
Honorable Glendon Roberts, page 2            Opinion No. W-1386


the General Election of November, 1964, and thereafter, would
serve for full four year terms. The separate office of Tax
Assessor-Collector of Bandera County did not come into existence
until after the votes were canvassed for the special election
of May 5, 1962. Certain candidates for the office are running
as independent candidates by petition as provided for in Articles
13.50 to 13.53, inclusive, Election Code. These can&dates
were unable to comply with Sec. 3, Art. 13.47a, Election Code,
which provides for independent candidates to file an affidavit
of intention to run as independent candidates with the County
Judge on or before the fdrst Monday in February of the election
year, since the separate offtce of Tax Assessor-Collector of
Bandera County did not exist on the first Monday of February,
1962.
    You have asked the following question:
             "The question arises as to whether or
          not the proposed candidates can have their
          names printed on the official ballot as
          independent candidates for said office for
          the general election?"
     Tnis office recently held in Opinion No. WW-1377 that where
a county or precinct office is to be filled at the General Elec-
tion for a full f,ouryear term, an independent candidate must
have filed his affidavit of intention to run for such office
with the County Judge on or before the first Monday in February
of the election year, in order to have his name printed on the
General Election ballot, as required by Sec. 3, Art. 13.47a,
Election Code. But Sec. 3, Art. 13.47a, Election Code provides
for such affidavit to be filed on or before the first Monday
in February of the election year only in those cases where it
is known at that time that there is an office to be filled by
the voters at the next General Election for a full term. Sec.
4, Art. 13.&7a, Election Code provides that in elections to
fill unexpired terms, the affidavit will not be required unless
the vacancy in office occurred prior to the tenth day preceding
the first day of February in the election year.
     Obviously, neither Sec. 3 nor Sec. 4 of Art. 13.47a, Elec-
tion Code is applicable to your situation. On the first Monday
in February of the present election year (February 5, 1962) the
separate office of Tax Assessor-Collector of Bandera County did
not even exist, and no one could predict whether or not the
Commissioners Court would call such an election, or if held,
what the outcome would be. Such office did n# come into exis-
ten:e until the votes were canvassed after the special election
was held on May 5, 1962. We hold, therefore, that independent
c-   -




     Honorable Glendon Roberts, page 3              Opinion No. WW-1386


     candidates for the office of Tax Assessor-Collector of Bandera
     County may have their names printed on the ballot for the Gene-
     ral Election of November, 1962, by complying with the provisions
     of Arts, 13.50 to 13.53, inclusive, Election Code, governing
     the filing of independent candidates, plus the requirements
     of Art. 6.02. Election Code. which reauires a loyalty affida-
     vit from any-and all candidates.     -
                             SUMMARY
              Sec. 3, Art. 13.47a, Election Code, which
         requires an affidavit of intention to run to be
         filed by independent candidates on or before the
         first Monday in February of the election year,
         is not applicable to independent candidates in
         the General Election to fill the separate office
         of County Tax Assessor-Collector, which office
         was created by special election held in May of
         the election year in a county with less than
         10,000 inhabitants, under the provisions of
         Art. 1903, V.C.S., since the separate office
         of Tax Assessor-Collector did not exist in
         such county on the first Monday in February
         of the election year, in order for independent
         candidates to declare their intention to run
         therefor.
              Independent candidates for the office of
         County Tax Assessor-Collector of Bandera County
         may have their names printed on the ballot for
         the General Election of November, 1962, by com-
         plying with the provisions of Arts. 13.50 to
         13.53, inclusive, Election Code, governing the
         filing of independent candidates, plus the re-
         quirements of Art. 6.02, Election Code, which
         requires a loyalty affidavit from any and all
         candidates.
                                         Yours   very truly,
                                         WILL WILSON
                                         Attorney General of Texas



                                             Riley Eugene Fletcher
                                             Assistant
     REF:rk
                                               *   ,.   1




Honorable~Glend)n Roberts, page 4   Opinion No. WW-1386


APPROVED:
OPINION COMMITTEE
W. V. Geppert, 'Chairman
Robert Lewis
W. 0. Shultz
Coleman Gay
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore